     Case: 1:19-cv-00145-DAP Doc #: 390 Filed: 07/15/19 1 of 14. PageID #: 10609



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                  ) CASE NO. 1:19-cv-145
                                               )
                        Plaintiff,             ) JUDGE DAN AARON POLSTER
                                               )
            v.                                 ) MAGISTRATE JUDGE
                                               ) THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO,                      )
LLC, et. al.,                                  )
                                               )
                        Defendants.            )

 EMERGENCY MOTION OF MARK E. DOTTORE, RECEIVER OF THE ART
  INSTITUTE OF LAS VEGAS, LLC, FOR AN ORDER AUTHORIZING THE
     SALE OF SUBSTANTIALLY ALL OF THE ASSETS OF THE ART
   INSTITUTE OF LAS VEGAS, LLC FREE AND CLEAR OF ALL LIENS,
  ENCUMBRANCES, CLAIMS, AND OTHER INTERESTS (WITH CERTAIN
  EXCEPTIONS) AND FOR TRANSFER OF THE INTERESTS OF UNPAID
      HOLDERS OF INTERESTS TO THE PROCEEDS OF THE SALE

            Mark E. Dottore, (the “Receiver”) duly appointed and acting Receiver,

hereby moves this honorable Court, pursuant to the Order appointing him, federal

common law and Fed. R. Civ. P. 66, and Rule 66.1(c) and (d) of the Local Rules for

the United States District Court for the Northern District of Ohio for the entry of an

Order, (i) authorizing the sale of substantially all of the assets (the “Assets”) of The

Art Institute of Las Vegas, LLC, an Arizona nonprofit limited liability company that

is registered in the State of Nevada as the DC Art Institute of Las Vegas, LLC OPE

ID #04051300, (the “School”), to Save the Art Institute of Las Vegas Limited, a

Nevada limited liability company, or its assignee (the “Buyer”), consistent with the

terms of an Asset Purchase Agreement (the “APA”) attached hereto as Exhibit A;

(ii) determining and directing that the sale of the Assets is free and clear of all



{00022445-1 }
     Case: 1:19-cv-00145-DAP Doc #: 390 Filed: 07/15/19 2 of 14. PageID #: 10610



mortgages, pledges, security interests, liens, encumbrances, claims, charges, and

any other interests of any kind or type whatsoever (the “Interests”), except for

amounts that are required to be paid as part of the process of approval of the Sale

by the United States Department of Education (the “DOE”) or the Nevada

Department of Employment, Training and Rehabilitation, Commission of

Postsecondary Education (the “DETR”) (the “DOE/DETR Required Amounts”);

(iii) transferring all unpaid claims of persons holding Interests (the “Claimants”) in

the Assets to the proceeds of sale; and (iv) granting such other and further relief as

is warranted in the circumstances.

            This Motion is brought on emergency basis because there are imminent

deadlines approaching that must be met for the School to be able to continue to

operate. Until the approval of the sale, Buyer is unable to obtain finances that are

necessary to continue to operate the School nor is Buyer able to submit applications

or other necessary documentations to Governing Authorities or Educational

Agencies (as defined in the APA) that are imperative to keep the School in

compliance. Also, there is a substantial risk of (i) loss of accreditation from the

Accrediting Counsel for Independent Colleges and Schools (“ACICS”) and American

Culinary Federation Education Foundation’s Accrediting Commission

(“ACFEFAC”), (ii) loss of eligibility to participate in federal student aid programs,

and (iii) loss of School’s State’s licensure. The School simply cannot continue as an

educational institution for even a short time without financial assistance and

therefore immediate action by this Court is required to approve the sale of the




{00022445-1 }                             2
     Case: 1:19-cv-00145-DAP Doc #: 390 Filed: 07/15/19 3 of 14. PageID #: 10611



School. As this Court is well aware, the most important to all of this are the

students, and if the School ceases to operate as an educational institution, its

students will be unable to complete their programs of study and they will be

detrimentally hurt.

            In support of this Motion, the Receiver says as follows:


                                 PROCEDURAL HISTORY

            1.    This Court appointed the Receiver on January 18, 2019, on an

emergency basis, pursuant to its Order Appointing Receiver [Dkt. No. 8] (the

“Initial Receiver Order”). On January 25, 2019, after discussions with the

secured lenders of the Receivership Entities, the Receiver filed his Motion of Mark

E. Dottore, Receiver for Entry of Order Clarifying Order Appointing Receiver [Docket

No. 12], pursuant to which the Court entered the Clarifying Order, nunc pro tunc to

the entry of the Initial Receiver Order. [Dkt. No. 14].

            2.    On February 25, 2019, the Receiver filed his Motion of Mark E. Dottore

Receiver for Entry of Amended Order Appointing Receiver, seeking the entry of an

Amended Order Appointing Receiver (the “Amended Receiver Order”),

incorporating changes requested by persons with significant interests in the

Receivership Entities and the operations of the receivership proceedings, including

government entities and lenders. The various iterations of the orders appointing

the Receiver shall be referred to herein as the “Receiver Order,” when the

differences between the Initial Receiver Order, the Clarifying Order and the




{00022445-1 }                               3
     Case: 1:19-cv-00145-DAP Doc #: 390 Filed: 07/15/19 4 of 14. PageID #: 10612



Amended Receiver Order (if entered by the Court) are insignificant for the purposes

of this Motion.

                 JURISDICTION AND AUTHORITY OF THE RECEIVER

            3.    The relief requested in this motion is governed by FED. R. CIV. P. 66,

Rule 66.1(c) and (d) of the Local Rules for the United States District Court for the

Northern District of Ohio (the “Local Rules”), federal common law and the

Receiver Order.

            4.    The Interim Receiver Order provides,

                  2.n. The Receiver is authorized to negotiate and effect an
                  orderly sale, transfer, use or assignment of all or a portion
                  of any of the Property in or outside of the ordinary course
                  of business of the Receivership Entities and, for the
                  proceeds thereof, to pay the secured and unsecured
                  indebtedness of the Property, including the Real
                  Property . . . The Receiver is authorized to conduct such a
                  sale of the Property in any manner which he, in his good
                  faith and reasonable discretion, believes will maximize
                  the proceeds received from the sale.

            5.    The Amended Receiver Order provides that the Receiver’s authority to

negotiate and effect a sale of the assets is subject Paragraphs 13 and 14 of the

Amended Receiver Order. Paragraph 13 affirms that the regulatory authority of the

United States may not be stayed or constrained and Paragraph 14 affirms the

validity of the Federal Priority Statute, 31 U.S.C. § 3713.

                                   FACTS AND HISTORY

            6.    Dream Center Education Holdings LLC (“DCEH”) is a not for profit

holding company. Prior to the commencement of this case, DCEH held the equity

interests of Argosy University of California, LLC, Dream Center South University,



{00022445-1 }                               4
     Case: 1:19-cv-00145-DAP Doc #: 390 Filed: 07/15/19 5 of 14. PageID #: 10613



LLC, and The Arts Institutes International, LLC, an Arizona nonprofit LLC. Please

see the First Report of Receiver [Dkt. No. 91], which is fully incorporated herein for

further information as to DCEH’s structure.

            7.   DC Art Institute of Phoenix, LLC (“DC AiP”), an Arizona nonprofit

LLC, is the parent and the sole member of The Art Institute of Las Vegas, LLC, an

Arizona nonprofit limited lability company which is registered in the State of

Nevada as The DC Art Institute of Las Vegas, LLC. Buyer wishes to purchase all of

the assets of the School used in the operation of the School, whether tangible or

intangible, and assume certain liabilities and contracts of the School as set forth in

the APA.

            8.   On or about March 28th, 2019, the Receiver on behalf of the School

entered into a Managed Services Agreement (“MSA”) with Buyer whereby Buyer

agreed to provide certain Core services (as defined in the MSA) in support of the

School’s academic mission and purpose and that certain Non-Core services would be

provided by DCEH pursuant to a Transition Service Agreement (“TSA”).

                               THE SALE TRANSACTION

            9.   On March 28, 2019, Receiver on behalf of the School entered into a

Memorandum of Understanding (“MOU”) with Buyer to acquire substantially all of

the assets of the School used in the operation of the School, whether tangible or

intangible.




{00022445-1 }                             5
     Case: 1:19-cv-00145-DAP Doc #: 390 Filed: 07/15/19 6 of 14. PageID #: 10614



            10.      Subsequently, on July 15, 2019, the Receiver on behalf of the School

entered into an Asset Purchase Agreement with Buyer to acquire all of the assets of

the School used in the operation of the School, whether tangible or intangible.

            11.      The APA sets forth the following terms and conditions:

                  a. Buyer shall acquire substantially all of the assets of the School used in
                     the operation of the School, whether tangible or intangible (“Assets”),
                     and assume certain scheduled liabilities of the School including those
                     liabilities which Buyer already committed to under the MSA (the
                     “Transaction”).

                  b. Consideration for the Transaction is Two Hundred and Fifty Thousand
                     Dollars ($250,000.00) as adjusted under the terms of the APA.

                  c. Conditions to closing include:

                          1.) Receiver obtaining a final order (the “Sale Order”) from this
                              Court authorizing and approving the Transaction and ordering
                              that (i) Buyer shall receive the Assets of the School free and
                              clear of Interests (except for DOE/DETR Required Amounts);
                              and (ii) the time to appeal Sale Order shall have lapsed.

                          2.). Each party hereto shall bear and pay its own fees and
                               expenses and shall have no responsibility or obligation of any
                               other party’s fees or expenses.

                          3.). Closing shall occur no later than three (3) business days
                               following Buyer’s receipt of all Governmental Approvals and
                               Educational Approvals or such other date as the Buyer and
                               Seller may mutually determine, provided, however, the time
                               period may be extended if a party to this action files an appeal
                               of the Sale Order. In addition, the APA states that other
                               regulatory requirements and pre-conditions may otherwise
                               determine the date of the Closing.

        THE SALE TRANSACTION IS CONSISTENT WITH SOUND
BUSINESS JUDGMENT AND IS IN THE BEST INTEREST OF CREDITORS
    AND OTHER INTERESTED PARTIES, INCLUDING STUDENTS

            12.      Since his appointment in this case, the Receiver has marketed all of

the Assets in a manner that was designed to attract the maximum number of


{00022445-1 }                                  6
     Case: 1:19-cv-00145-DAP Doc #: 390 Filed: 07/15/19 7 of 14. PageID #: 10615



individuals and groups with an interest in purchasing the School. Prior to the

appointment of the Receiver, the School advertised itself for sale to a willing buyer.

            13.   In addition to the marketing efforts by the Receiver and the School,

this case has been the subject of extensive press coverage. Through the press

coverage and through earlier efforts to sell the institution, the Receiver’s interest in

a sale transaction and its financial situation were widely known among educators,

educational institutions and investors in educational institutions. The Receiver’s

business judgment is that no further marketing is required to produce interested

purchasers.

            14.   Immediately after his appointment, the Receiver was approached by

the Buyer. The APA submitted by Buyer is the highest and best offer received for

the Assets. It represents the highest in terms of money offered for the Assets and

also includes the opportunity to continue the institution and honor the students’

wishes to complete their programs of study. The APA offers the School’s creditors

the most money and the School’s students an uninterrupted education. Principals

of Buyer have demonstrated postsecondary education experience and knowledge

and are more likely than other prospective purchasers to be successful in obtaining

approvals from regulatory authorities which are required to complete the sale

transaction. Buyer also seeks to close at the earliest possible time and demonstrates

the financial wherewithal to do so. A sale to Buyer is consistent with good business

judgment and is approved by this Court.




{00022445-1 }                              7
     Case: 1:19-cv-00145-DAP Doc #: 390 Filed: 07/15/19 8 of 14. PageID #: 10616



            15.   The Buyer must have authority to complete the sale transaction

through entry of an Order of Sale and submit an application for the change of

control before July 31, 2019, or else it is possible that the School’s license will be

revoked. Even if the license is renewed, provisionally or permanently, absent an

Order approving the sale transaction, there is a substantial risk of loss of

accreditation from the Accrediting Counsel for Independent Colleges and Schools

(“ACICS”) and American Culinary Federation Education Foundation’s Accrediting

Commission (“ACFEFAC”).

            16.   In short, the Buyer must close this transaction before July 31, 2019, or

risk closure and/or loss of eligibility to participate in federal student aid programs.

The failure to qualify for these programs is critical; the School cannot continue as

an educational institution for even a short time without financial assistance, and

without financial assistance, the Assets will be substantially devalued and/or the

School will close.

            17.   The Assets are more valuable when sold as a “going concern,” that is,

as an educational institution. The sale to Buyer will also benefit the School’s

students, faculty and the community as the school will remain open. In order to sell

the Assets as a continuing educational enterprise in good standing, the Seller must

complete its sale transaction immediately, as it cannot continue to operate as an

educational institution even for a short time without financial assistance and is in

danger of losing both its accreditation and its ability to participate in federal

student aid programs.




{00022445-1 }                              8
     Case: 1:19-cv-00145-DAP Doc #: 390 Filed: 07/15/19 9 of 14. PageID #: 10617



            18.      The Receiver asserts that approval of the Sale Motion and

consummation of the Sale to the Buyer at this time is in the best interests of the

School, its creditors and its students. The Receiver further asserts that in his best

business judgment, the sale transaction on the terms and conditions set forth in the

APA, is in the best interest of students, creditors and the community. Sound

business judgment includes, but is not limited to, the fact that (i) there is a risk of

immediate and irreparable loss of value of the Assets if the School ceases to operate

as an educational institution, (ii) its students will be unable to complete their

programs of study, (iii) the consummation of the transaction contemplated under

the APA presents the best opportunity to realize the value of the Assets to avoid

further decline and devaluation thereof; (iv) the sale is at arm’s length; and (v) the

Receiver has exercised reasonable diligence and good faith judgment.

            19.      The consideration to be paid by the Buyer for the Assets constitutes

adequate and fair value for the Assets and the terms and conditions of the APA are

fair and reasonable.

                                 LIENS AND ENCUMBRANCES

            Liens reported against the Assets to be sold are as follows:

            a. Non-consensual interests obtained by the United States Government

                  pursuant to 31 U.S.C. § 3713, known as the “federal priority statute”;

            b. U.S. Bank National Association, as Collateral Agent under the Senior

                  Secured Credit an Guaranty Agreement, dated as of October 17, 2017, by

                  The Dream Center Foundation and the other parties thereto; collateral is




{00022445-1 }                                 9
    Case: 1:19-cv-00145-DAP Doc #: 390 Filed: 07/15/19 10 of 14. PageID #: 10618



                all assets of the Debtor (DCEH), whether now owned or hereafter

                acquired;

            c. U.S. Bank National Association, as Collateral Agent under the Senior

                Secured Credit an Guaranty Agreement, dated as of January 5, 2015, by

                Education Management II LLC and the other parties thereto; collateral is

                all assets of the Debtor (DCEH), whether now owned or hereafter

                acquired;

            d. Great American Insurance Company; the collateral is all rights of the

                Debtors (DCEH and The Arts Institutes International, LLC, Dream

                Center Argosy University of California, LLC) growing out of bonds issued

                by Great American on behalf of Debtors and any of Debtors’ subsidiaries

                and related entities (etc);

            e. Studio Enterprise Manager, LLC claims a lien and/or an interest on all of

                the assets in the Receivership Entities including but not limited to The

                Arts Institutes of California, San Diego and the Art Institute of Seattle,

                LLC, and Accounts Receivable campuses located at Hollywood, Inland

                Empire, Orange County, Sacramento, and San Francisco;

            f. Dream Center Argosy University of California LLC has a lien on

                “Contributed Receivables,” which is accounts due from student Account

                Debtors at various Argosy University campuses;

            g. Studio Enterprise Manager, LLC has a right of first refusal on Argosy and

                various other campuses.




{00022445-1 }                                 10
    Case: 1:19-cv-00145-DAP Doc #: 390 Filed: 07/15/19 11 of 14. PageID #: 10619



                                   LAW AND ARGUMENT

            This Court has the authority to approve a sale of the Assets free and clear of

all Interests, and to transfer the Interests to the proceeds derived from the

respective sales of the Assets. The Court’s authority to impose and administer this

receivership is derived from its inherent powers as a court of equity. See S.E.C. v.

Forex Asset Mgmt., LLC, 242 F.3d 325, 331 (5th Cir. 2001); U.S. v. Durham, 86 F.3d

70, 72 (5th Cir. 1996); see also Fed. R. Civ. P. 66 (“The practice in the

administration of estate by receivers . . . shall be in accordance with the practice

heretofore followed in the courts of the United States or as provided in rules

promulgated by the district court.”). A federal court exercises “broad powers and

wide discretion” in crafting relief in an equitable receivership proceeding. See

S.E.C. v. Basic Energy & Affiliated Res., Inc., 273 F.3d 657, 668 (6th Cir. 2001).

            The goal of a receiver charged with liquidating assets is to obtain the best

value for the estate available under the circumstances. Fleet Nat'l Bank v. H& D

Entm’t, Inc., 926 F. Supp. 226, 239-40 (D.C. Mass. 1996) (citing Jackson v. Smith,

254 U.S. 586 (1921)). The paramount goal in any proposed sale of property of the

estate is to maximize the proceeds received by the estate. See, e.g., Four B. Corp. v.

Food Barn Stores, Inc., 107 F.3d 558, 564-65 (8th Cir. 1997). Moreover, courts have

recognized that a receiver’s business judgment is entitled to significant deference

when selecting the appropriate methods to achieve this goal. See, e.g., Golden Pac.

Bancorp v. F.D.IC., 2002 WL 31875395 (S.D.N.Y. 2002); aff’d sub nom, Golden Pac.

Bancorp. v. F.D.I.C., 375 F.3d 196 (2nd Cir. 2004) (recognizing receivers are




{00022445-1 }                               11
    Case: 1:19-cv-00145-DAP Doc #: 390 Filed: 07/15/19 12 of 14. PageID #: 10620



afforded deference in corporate decision making); In re JFD Enter., Inc., 2000 WL

560189, *5 (1st Cir. 2000) (“The trustee has ample discretion to administer the

estate, including authority to conduct public or private sales of estate property.

Courts have much discretion on whether to approve proposed sales, but the

trustee’s business judgment is subject to great judicial deference.”) (internal

citations omitted). 51.

            This Court’s broad authority over a receivership estate includes the equitable

power “to sell property free of liens, transferring the lien to the proceeds.” Seaboard

Natl. Bank v. Rogers Milk Prod. Co., 21 F.2d 414, 416 (2nd Cir. 1927); see also First

Natl. Bank v. Shedd, 121 U.S. 74 (1887) (affirming the sale of railroad property

deteriorating in value free and clear of liens); F.T.C. v. Trudeau, No. 03-C-3904

(N.D. Ill. May 27, 2014) (order approving sale of receivership assets free and clear of

encumbrances, liabilities, and claims); S.E.C. v. Pearson, No. 14 C 3785 (N.D. Ill.

June 9, 2014) (order approving sale liens, claims, encumbrances, and interests);

Quilling v. Trade Partners, Inc., 2007 WL 296211 (W.D. Mich. 2007) (approving

receiver’s sale of property free and clear of all liens and encumbrances); Stoder v.

Am. Crushing 18 & Recycling, LLC, 2006 WL 438615 (Conn. Super. Ct. 2006)

(granting receiver’s motion to sell property free and clear of liens); Parks v. Carlisle

Clay Prod. Co. of Carlisle, 276 N.W. 591 (Iowa 1937) (allowing a receiver to sell the

assets of the corporation free of liens and encumbrances).

            Under Local Rule 66.1, the Court is to administer receivership estates

“similar to that in bankruptcy cases.” It is a bedrock principle of bankruptcy law




{00022445-1 }                              12
    Case: 1:19-cv-00145-DAP Doc #: 390 Filed: 07/15/19 13 of 14. PageID #: 10621



that bankruptcy courts (which are courts of equity like courts administering

receivership estates) may authorize the sale of estate assets free and clear of all

liens and interests. See 11 U.S.C. § 363.

                                         OBJECTIONS

            By a separate Motion filed contemporaneously herewith, and for the reasons

stated herein, the Receiver is requesting the shortening of time for the filing of

objections to the sale, and for an expedited hearing date.

                           NOTICE TO INTERESTED PARTIES

            The Receiver will notify all interested parties of the sale of the Assets.

Specifically, the Receiver will notify the all parties to the lawsuit, the federal, state

and local taxing authorities, all secured lenders, unsecured creditors that have

demonstrated an interest in the Assets, the Attorney General of the State of

Nevada, the Accreditors, and other parties that the Receiver believes would have an

interest in the sale or who have requested that they be notified of any sale. Notice

shall consist of this Motion, with its exhibits, and any Notice of Hearing required to

be served by this Court. Upon completion of the notice to interested parties, the

undersigned will file an appropriate Certificate of Service with this Court.

            WHEREFORE the Receiver moves this honorable court for an order

authorizing and approving the sale of the Assets free and clear of the Interests and

for the transfer of the Interests of the Claimants to the proceeds of the Sale to be

paid by further order of this Court as their interests appear under the law and for

such other and further relief as is just.




{00022445-1 }                                13
    Case: 1:19-cv-00145-DAP Doc #: 390 Filed: 07/15/19 14 of 14. PageID #: 10622



Date: July 15, 2019                       WHITMER & EHRMAN LLC

                                          /s/Mary K. Whitmer
                                          Mary K. Whitmer (0018213)
                                          James W. Ehrman (0011006)
                                          2344 Canal Rd., Suite 401
                                          Cleveland, OH 44113
                                          Telephone: (216) 771-5056
                                          Facsimile: (216) 771-2450
                                          Email: mkw@weadvocate.net

                                          Attorneys for the Receiver




{00022445-1 }                        14
